DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 1 paragraph [10] states in part “several tens of m, which is as small as a pixel size” which is incorrect as pixel sizes are not several tens of meters large.
Appropriate correction is required.

Drawings
The drawings are objected to because in Fig. 4 “Singal” should be “Signal”.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 6 recites in part “a lower opening of the through hole is relatively smaller” which is indefinite since the term “relatively” lacks an objective measure in which to determine the metes and bounds of the claim.  Although relative terms themselves are not per se indefinite, see e.g. the discussion in MPEP 2173.05(b), the term “relatively” in the specification lacks a clear definition.  Therefore, the term “relatively” is subjective and it has been held that when a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970).  However, the specification fails to provide an objective measure for determining “relatively smaller”, and therefore the language is indefinite. Additionally, it should be noted that during prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).  For purposes of examination, “relatively smaller” is interpreted as “smaller”.
Claim 16 recites “each through hole is relatively smaller” and is indefinite for the same reasons as claim 6 and interpreted as omitting “relatively” for purposes of examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13,15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2018/0351030 A1 to Goward, “Goward”.
Regarding claim 13, Goward discloses a transfer head assembly (e.g. Fig. 1, Fig. 2) comprising:
a head plate (104, ¶ [0021],[0022]) having a plurality of through holes (fluid channel 204 and fluidic aperture 208, ¶ [0032]-[0034]);
a pickup unit (fluid within pickup head 124) configured to correspond to the through holes and formed of an adhesive material (¶ [0032],[0037],[0039],[0040]) filled in an inner portion of the through holes such that an LED is attachable (e.g. Fig. 5B) to the pickup unit;
a pressing unit (transducer 210, ¶ [0034],[0035]) configured to cover an upper portion of the through holes in correspondence with the pickup unit and to apply pressure to the pickup unit; and
a drive circuit (e.g. 212, ¶ [0033],[0034]) configured to drive the pressing unit,
wherein the pickup unit is configured to be extruded (e.g. FIG. 5B, membrane 502, ¶ [0052],[0053]) from an inner portion of the through holes to a lower side of the head plate according to the pressure applied by the pressing unit.

Regarding claim 15, Goward discloses the transfer head assembly of claim 13, and Goward further discloses (Fig. 2) wherein the pressing unit (210) is disposed to be overlapped (vertically) with an upper opening of the through holes (aperture 208) and an upper surface of the pickup unit (fluid).

Regarding claim 16 insofar as definite, Goward discloses the transfer head assembly of claim 13, and Goward further discloses wherein the through hole is configured such that a width of a lower opening of each through hole is relatively smaller than a width of an upper opening of each through hole (see Examiner-annotated figure below):

    PNG
    media_image1.png
    823
    725
    media_image1.png
    Greyscale

	
Regarding claim 17, Goward discloses the transfer head assembly of claim 13, and Goward further discloses wherein on a lower surface of the head plate, a protrusion member (tip 206 protrudes, ¶ [0032]) is provided around a lower opening of the through holes.

Regarding claim 18, Goward discloses the transfer head assembly of claim 17, and Goward further discloses wherein the protrusion (tip 206) member is provided as a shape that encompasses an area corresponding to the lower opening of the through holes (as pictured in Fig. 2), and configured to guide the pickup unit extruded from the lower opening of the through holes (e.g. Fig. 5A,5B).

Regarding claim 19, Goward discloses the transfer head assembly of claim 13, and Goward further discloses wherein the driver circuit [is] configured to control the pressing unit disposed on each of the plurality of the through holes independently (Fig. 2 each pick-up head 124 includes independent pick-up head circuity 212, ¶ [0033],[0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5-7,9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0351030 A1 to Goward, “Goward”, in view of U.S. Patent Application Publication Number 2017/0236798 A1 to Lee et al., “Lee”.
Regarding claim 1, Goward discloses an LED transfer apparatus (e.g. Fig. 1, Fig. 2) comprising:
a transfer head assembly (104, ¶ [0021]) configured to pick up an LED (112, ¶ [0020]); and
a support member (i.e. structure having the actuators 122 and fluidic material holder 110) configured to install the transfer head assembly (104) thereon and a control unit (106, ¶ [0021]) configured to control a movement,
wherein the transfer head assembly includes (e.g. Fig. 2):
a head plate (104, ¶ [0021],[0022]) having therein a through hole (fluid channel 204 and fluidic aperture 208, ¶ [0032]-[0034]);
a pickup unit (fluid within pickup head 124) configured to correspond to the through hole and formed of an adhesive material (¶ [0032],[0037],[0039],[0040]) filled in an inner portion of the through hole such the LED is attachable (e.g. Fig. 5B) to the pickup unit;
a pressing unit (transducer 210, ¶ [0034],[0035]) configured to cover an upper portion of the through hole in correspondence with the pickup unit and to apply pressure to the pickup unit depending on pressure applied to an upper surface thereof:
an actuator (122, ¶ [0023]) configured to press the upper surface of the pressing unit; and
a drive circuit (e.g. 212, ¶ [0033],[0034]) configured to drive the actuator.
Goward fails to teach in sufficient detail for anticipation a fixing device having the support member thereon.  Goward states wherein the actuator “may move the pick-up head array 104, or individual pick-up heads 124, with three degrees of freedom including up and down, left and right, and forward and back. The actuator 122 may be embodied, for example, as a rotating motor, a linear motor or a hydraulic cylinder.” ¶ [0023], also ¶ [0051]), but does expressly disclose the means for transferring the motion.
Lee teaches a fixing device (i.e. FIG. 1 rails 14,15 or FIG. 3 arm 130,140, ¶ [0022],[0032]-[0037]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the apparatus of Goward with a fixing device comprising either rails or an arm as exemplified by Lee in order to easily and efficiently transfer smaller semiconductor package semiconductors (Lee ¶ [0005],[0006]) since Goward is directed to a fluidic pick-up head for small semiconductor devices (Goward Title).

Regarding claim 5, Goward in view of Lee yields the LED transfer apparatus of claim 1, and Goward further discloses (e.g. Fig. 2) wherein on a lower surface of the head plate, a protrusion member (tip 206 protrudes, ¶ [0032]) is provided around a lower opening of the through hole.

Regarding claim 6 insofar as definite, Goward in view of Lee yields the LED transfer apparatus of claim 1, and Goward further discloses wherein the through hole is configured such that a width of a lower opening of the through hole is 

    PNG
    media_image1.png
    823
    725
    media_image1.png
    Greyscale


Regarding claim 7, Goward in view of Lee yields the LED transfer apparatus of claim 1, and Goward further discloses wherein the through hole is configured such that a width of a lower opening of the through hole is smaller than a width of the actuator (see Examiner-annotated figure above).

Regarding claim 9, Goward in view of Lee yields the LED transfer apparatus of claim 1, and Goward further discloses wherein the pickup unit is configured (e.g. Fig. 5B) to be extruded (membrane 502, ¶ [0052],[0053]) from the inner portion of the through hole to a lower side of the head plate according to pressure applied by a portion of the pressing unit while the portion of the pressing unit is bent as the load generated by driving the actuator is transferred to the upper surface of the pressing unit.

Regarding claim 10, Goward in view of Lee yields the LED transfer apparatus of claim 1, and Lee further teaches (e.g. FIG. 3) wherein the support member of the fixing device has a horizontal arm (e.g. 130) configured to install the transfer head assembly thereon and a vertical arm (e.g. 140) fixed to be vertical to a ground and configured to support the horizontal arm, and the control unit (150) of the fixing device is configured to (i.e. capable of) control an upward and downward movement of the horizontal arm and a rotational movement of the horizontal arm about the vertical arm.
Examiner’s Note: the language of the control unit being configured is interpreted as functional language, see MPEP 2173.05(g), and only limiting insofar as the structure is capable of performing the configured to function.

Regarding claim 11, Goward in view of Lee yields the LED transfer apparatus of claim 1, and Lee further teaches wherein the fixing device further comprises (e.g. FIG. 1) at least one first guide rail (14, ¶ [0022]) located on an upper side of the support member and configured to guide the support member in a lateral direction and at least one second guide rail (15) located on the upper side of the support member and configured to guide the support member in a longitudinal direction, and the control unit (not shown in FIG. 1 but shown as 150 in FIG. 3) of the fixing device is configured to (i.e. capable of) control an upward and downward movement of the support member and a longitudinal and lateral movement of the support member.
Examiner’s Note: the language of the control unit being configured is interpreted as functional language, see MPEP 2173.05(g), and only limiting insofar as the structure is capable of performing the configured to function.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0351030 A1 to Goward, “Goward”, in view of U.S. Patent Application Publication Number 2017/0236798 A1 to Lee et al., “Lee”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2011/0005931 A1 to Zhe et al., “Zhe”.
Regarding claim 2, Goward in view of Lee yields the LED transfer apparatus of claim 1, and Goward further teaches wherein the actuator is a piezoelectric actuator (¶ [0033]-[0035]) configured to generate a load by polarization of a piezoelectric provided therein.
Goward fails to clearly state wherein the piezoelectric is a specifically a piezoelectric ceramic.
	Zhe teaches a piezoelectric ceramic (PZT, ¶ [0051]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Goward with the piezoelectric as specifically a piezoelectric ceramic as taught by Zhe in order to provide sufficient on-chip droplet generation and volume regulation (Zhe ¶ [0051]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	See also citation of pertinent art below, e.g. U.S. Patent Number 6,646,662 B1 to Nebashi et al. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0351030 A1 to Goward, “Goward”, as applied to claim 14 above, and further in view of U.S. Patent Application Publication Number 2011/0005931 A1 to Zhe et al., “Zhe”.
Regarding claim 14, Goward discloses the transfer head assembly of claim 13, and Goward further discloses wherein the pressing unit is configured to generate a load by polarization of a piezoelectric (¶ [0033]-[0035]) provided therein.
Goward fails to clearly state wherein the piezoelectric is a specifically a piezoelectric ceramic.
	Zhe teaches a piezoelectric ceramic (PZT, ¶ [0051]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Goward with the piezoelectric as specifically a piezoelectric ceramic as taught by Zhe in order to provide sufficient on-chip droplet generation and volume regulation (Zhe ¶ [0051]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0351030 A1 to Goward, “Goward”, in view of U.S. Patent Application Publication Number 2011/0005931 A1 to Zhe et al., “Zhe”.
Regarding claim 20, Goward discloses a transfer head assembly comprising:
a head plate (104, ¶ [0021],[0022]) having a plurality of through holes, wherein a size of an upper opening of the through holes is different from a size of an lower opening of the through holes (as pictured);
an adhesive material (fluid within pickup head 124, ¶ [0032],[0037],[0039],[0040]) configured to be filled in an inner portion of each of the plurality of through holes;
a pressing unit (transducer 210, ¶ [0034],[0035]) configured to be disposed on each of the plurality of through holes;
an actuator (122, ¶ [0023]) configured to be disposed on the pressing unit and include a piezoelectric; and
a drive circuit (e.g. 212, ¶ [0033],[0034]) configured to apply an electric signal to the actuator and control the adhesive material to be extruded from (e.g. FIG. 5B, membrane 502, ¶ [0052],[0053]) or be introduced into the lower opening of the through holes.
Goward fails to clearly state wherein the piezoelectric is a specifically a piezoelectric ceramic.
	Zhe teaches a piezoelectric ceramic (PZT, ¶ [0051]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Goward with the piezoelectric as specifically a piezoelectric ceramic as taught by Zhe in order to provide sufficient on-chip droplet generation and volume regulation (Zhe ¶ [0051]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0351030 A1 to Goward, “Goward”, in view of U.S. Patent Application Publication Number 2017/0236798 A1 to Lee et al., “Lee”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2018/0019223 A1 to Terada, “Terada”
Although Goward in view of Lee yields the LED transfer apparatus of claim 1, Goward and Lee fail to clearly teach (claim 3) wherein the transfer head assembly further comprises a base plate coupled to the head plate on an upper side of the head plate and configured to support the actuator, and (claim 4) wherein the head plate is detachably coupled to the base plate.
Terada teaches (e.g. FIG. 3) wherein a transfer head further comprises a base plate (8, ¶ [0050],[0051]) coupled to the head plate (9) on an upper side of the head plate and configured to support the temporary bonding structure (9), wherein the head plate (9) is detachably coupled to the base plate (8, ¶ [0053] “It is preferable for the attachment 9 to be configured so that it can be separated from and detached from the heater 8, because this will make it less expensive and it will be able to accommodate various kinds of product by exchanging the product”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the apparatus of Goward in view of Lee with a head plate detachable from the transfer head as exemplified by the apparatus of Terada in order to desirably accommodate various kinds of product by exchanging the product (i.e. exchanging transfer heads, Terada ¶ [0053]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0351030 A1 to Goward, “Goward”, in view of U.S. Patent Application Publication Number 2017/0236798 A1 to Lee et al., “Lee”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2019/0027639 A1 to Yoon et al., “Yoon”.
Regarding claim 8, although Goward in view of Lee yields the LED transfer apparatus of claim 1, Goward fails to clearly teach wherein the pickup unit comprises polydimethylsiloxane (PDMS) as an adhesive material.
Yoon teaches wherein an adhesive material (stamp 130) is polydimethylsiloxane (PDMS) (¶ [0060]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the apparatus of Goward in view of Lee with PDMS as the adhesive as taught by Yoon in order to select an adhesive that can cushion the impact when applied to the LED chip (Yoon ¶ [0060]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0351030 A1 to Goward, “Goward”, in view of U.S. Patent Application Publication Number 2017/0236798 A1 to Lee et al., “Lee”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2019/0252350 A1 to Schwarz et al., “Schwarz”.
Regarding claim 12, although Goward in view of Lee yields the LED transfer apparatus of claim 10, Lee fails to clearly teach wherein the control unit is configured to control a rising speed of the transfer head assembly in such a manner that the rising speed when the LED is picked up is higher than the rising speed of the transfer head assembly when the LED is placed.
Schwarz teaches a rising speed (delaminating speed 300 m/s) when an LED is picked up is higher than the lowering/rising speed (laminating speed 5 mm/s) when an LED is placed.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Goward in view of Lee with the ability to varying the speed as exemplified by Schwarz in order to determine suitable parameters for laminating/delaminating (Schward ¶ [0247]) in order to achieve high-speed transfer (Schwarz ¶ [0093]) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the speed determines parameters such as the overall transfer time making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Number 6,646,662 B1 to Nebashi et al. FIG. 4 “The piezoelectric thin film 31 is formed of a material with an electromechanical transducing action and is constituted with a crystalline structure of a ferroelectric material such as PZT (lead zirconate titanate). The piezoelectric element 3 is constituted so as to effect changes in volume corresponding to the discharge signal Sp supplied from the control apparatus 5.”
U.S. Patent Application Publication Number 2019/0139794 A1 to Saketi et al. Fig. 2a pickup heads (200) with pressing unit (216).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891